Citation Nr: 1230520	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  01-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder manifested by pain in multiple joints (claimed as a skeletal disorder), to include degenerative joint disease (DJD) of both knees, shoulders, hands, and elbows, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  He also had unverified periods of service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for a skeletal disorder, to include as due to undiagnosed illness.  The Veteran requested a Travel Board hearing; he withdrew his request in June 2008.

In May 2003, the Board, among other things, determined that new and material evidence had not been received to reopen the Veteran's claim for a skeletal disorder, to include as due to undiagnosed illness.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2006 order, vacated the Board's decision insofar as it had adjudicated the Veteran's claim under the new and material standard, and remanded the case to the Board for action consistent with the order.

When this case was returned to Board in November 2007 and May 2009, it was remanded for further development.  The Board notes that, as a result of the May 2009 remand, in a June 2010 rating decision, the RO granted service connection for DJD of the hallux valgus of the left foot.  The case was again remanded in September 2010.  


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2. The Veteran's pain in multiple joints (claimed as a skeletal disorder) have been attributed to known clinical diagnoses (mild degenerative changes of the AC joints, mild DJD of the knees, mild degenerative changes of the right hand, clinical arthralgia of both elbows and hands secondary to deformities of the IC joints of both hands and Heberden's nodes at the DIOP joints of both hands, and 
clinical osteoarthritis) which were not manifested in service and are not shown to be related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a disorder manifested by pain in multiple joints (claimed as a skeletal disorder), to include degenerative joint disease (DJD) of both knees, shoulders, hands, and elbows, including as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  A June 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  A June 2010 supplemental statement of the case readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in November 2010.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, headache, joint pain, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b). The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only the three illnesses listed above as medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)-(3).

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117; 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's National Guard records show that in October 1979 he pinched his right middle finger while working with a dolly, causing a slight superficial laceration.  A corresponding statement of medical examination and duty status indicates that his right middle finger injury was incurred in the line of duty. Additionally, in July 1984, when reporting to a mass casualty exercise, the Veteran stumbled and superficially lacerated his lower left leg.  He went on sick call as a result of the injury, and was noted have suffered trauma to the left knee.  A corresponding statement of medical examination and duty status indicates that his left leg injury was incurred in the line of duty.  However, on his April 1986 report of medical history, the Veteran denied having a "trick" or locked knee, or any swollen or painful joints.  Moreover, at his periodic examination in April 1986, the Veteran was noted to have normal upper extremities, lower extremities, and musculoskeletal system, and the only skeletal abnormality noted was a history of surgical amputation of the fourth finger of the left hand.

The Veteran's service treatment records from his period of service from November 1990 to May 1991 fail to show any treatment for, or complaints of, a joint or skeletal disorder.  Additionally, on both his January 1990 entrance report of medical history and his March 1991 separation report of medical history, the Veteran denied having a "trick" or locked knee, a history of arthritis, or a bone, joint, or other deformity.  Finally, at both his January 1990 entrance examination and his March 1991 separation examination, the Veteran was not noted to have any skeletal abnormalities (except for a history of surgical amputation of the fourth finger of the left hand).

In December 1991, the Veteran was afforded a VA examination.  At that time, an examination of the musculoskeletal system showed no bony or joint deformities, and the Veteran had full range of motion of his joints. The examiner noted the amputation of the fourth finger of the left hand; however, no pertinent skeletal diagnosis was given.

At the time of VA psychiatric treatment in March 1992, the Veteran reported that he had fallen into a septic tank filled with human refuse during Operation Desert Storm.  In this regard, the Veteran reported that he was washed off after his fellow soldiers helped him out of the tank, but that he had not received any medical treatment at that time.  Additionally, in March 1993, the Veteran sought treatment for a skin condition, reporting that he had suffered a "fall accident" during his service in Saudi Arabia in which he had fallen into a septic tank loaded with feces. Significantly, however, no musculoskeletal injuries were noted during the March 1992 or March 1993 treatment.

During VA treatment in July 1995, the Veteran reported that he was experiencing joint pain in his hands, which was always associated with movement.

Subsequently, during VA treatment in February 1999, the Veteran was diagnosed with osteoarthritis and was noted to have arthralgia of the elbow and hand joints, deformities of the IC joints of both hands, and distal amputation of the 4th finger of the left hand.  Additionally, in August 1999, the Veteran reported having continuing pain in his elbows, shoulders, and back, and was assessed as having arthritis.

In July 2001, the Veteran was afforded a VA fibromyalgia examination.  At that time, the Veteran reported that he had experienced bilateral shoulder, finger, and knee pain since falling in a septic tank during service in Saudi Arabia during the Persian Gulf War.  On examination, he had full range of motion and good stability of his shoulders, hands, and knees, and the examiner noted that there was no crepitation in the shoulder or knees.  However, the examiner indicated that the Veteran had Heberden's nodes at the DIP joints of both hands.  X-rays taken at that time revealed mild degenerative changes of the shoulder joints, specifically at that AC joints; mild DJD of the knees; osteochondral defect at the anterior portion of the right lateral femoral condoyle; status-post transphalangeal amputation through second lateral fourth digit of the left hand; and mild degenerative changes of the right hand.  The examiner then went on to report that the Veteran's history and examination were not compatible with a diagnosis of fibromyalgia.

In April 2002, the Veteran was noted to have joint pain and swelling, and arthritis. On examination, however, he had intact range of motion, adequate muscle tone, and no deformities.  Additionally, in August 2004, January 2005, August 2005, and July 2007, the Veteran was noted to have osteoarthritis, and during VA treatment in August 2005, the Veteran was noted to have arthritis of the knees that was currently unstable.  During VA treatment in February 2007, the doctor noted that the Veteran's current medical problems included osteoarthritis, and the Veteran reported having problems with hand cramps.  The doctor went on to assess the Veteran with arthritis of the knee, which was currently stable.  Subsequently, in July 2007, the Veteran reported having left calf pain for the past several weeks.  No diagnosis pertaining to the calf was provided at that time; however, the doctor reported that the Veteran did have arthritis of the knees that was currently stable.

On August 2009, the Veteran was afforded a VA joint examination.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file.  The examiner also noted the Veteran's contention that he had injured his left knee during service and now he had DJD of the knee as a result of this injury.  After discussing his pertinent history and the findings of his physical examination, the examiner diagnosed the Veteran with DJD of both knees.  The examiner then went on to provide the opinion that the Veteran's DJD of the left knee was less likely than not related the Veteran's military service.  In support of this opinion, the examiner reported that there was no evidence of trauma or treatment for the left knee joint during service or within a year after separation from service.

Thereafter, during VA treatment in December 2009, the Veteran was again noted to have stable arthritis of the knees.

On November 2010 VA examination the Veteran noted that his claim included the bilateral knee, hand, elbow, and shoulder joints only.  He reported that he had pain in these joints that had its onset after his discharge and that he fell in a septic tank and was injured while in Arabia.  The diagnoses were mild degenerative changes of the AC joints, mild DJD of the knees, mild degenerative changes of the right hand, clinical arthralgia of both elbows and hands secondary to deformities of the IC joints of both hands and Heberden's nodes at the DIOP joints of both hands, and 
clinical osteoarthritis.  The examiner opined that it was not at least as likely as not that the Veteran had an undiagnosed illness manifested by multiple joint pains due to the fact that his disability pattern was a disease with a clear diagnosis and specific etiology.  He noted that the joint findings were more likely than not related to the natural process of aging and that medical literature showed that radiographic findings of DJD do not develop during a short period in service, but was a longstanding process.  He further opined that the skeletal disorder and diagnoses shown was not at least as likely as not onset during active duty or related to in-service disease or injury including the injuries shown in service.  He noted that examinations after service failed to show complaints regarding the pertinent joints or arthralgia and that February 2009 was the first time that the Veteran complained of arthralgias of the elbow and hand joints and that as seen in the medical literature you do not develop radiographic findings of DJD of the knee in one day of service.  He summarized that after reviewing all medical evidence in the claims file the more likely etiology for the Veteran's conditions was that natural process of aging.  

The Veteran contends that service connection for a skeletal disorder manifested by pain in multiple joints is warranted.  Specifically, the Veteran contends that his skeletal disorder is due to undiagnosed illness, which resulted from his service in the Southwest Asia Theater of operations during the Persian Gulf War.  In the alternative, the Veteran contends that his currently diagnosed skeletal disabilities (i.e., mild degenerative changes of the acromioclavicular (AC) joints, mild DJD of the knees, osteochondral defect at the anterior portion of the right lateral femoral condoyle, mild degenerative changes of the right hand, arthralgia of both elbows and hands, deformities of the intercostal (IC) joints of both hands, and Heberden's nodes at the distal interphalangeal (DIP) joints of both hands), are related to in-service injuries.  In this regard, the Veteran has reported that he suffered several in-service injuries, including a left knee injury that occurred in July 1984 and an accident in which he fell into a septic tank while in Saudi Arabia.

At the outset, the Board notes that the Veteran's DD-214 and DD-215 confirm that he served in the Southwest Asia Theater during the Persian Gulf War, from January 1991 to April 1991. 

While the Veteran served in Southwest Asia, his complaints of multiple joint pains have been attributed to known clinical diagnoses (mild degenerative changes of the AC joints, mild DJD of the knees, mild degenerative changes of the right hand, clinical arthralgia of both elbows and hands secondary to deformities of the IC joints of both hands and Heberden's nodes at the DIOP joints of both hands, and 
clinical osteoarthritis), which are not undiagnosed or chronic multisymptom illnesses.  Therefore, they do not fall with the purview of the undiagnosed illness presumptive provisions under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the analysis progresses to the question of direct service connection.  See Combee, 34 F.3d at 1042.  

A chronic disability manifested by joint pains (or other distinct related disability) was not diagnosed in service.  The Veteran noted that the disabilities had their onset after he returned from serving in the Gulf War, and thus is not asserting a continuity of symptoms since service.  The November 2010 VA examiner noted that the pertinent injuries in service were acute and resolved.  Furthermore, March 1991 separation examination was silent for complaints, findings, or diagnosis relating to joint pains of any kind.  On an associated Report of Medical History the Veteran denied a history of swollen or painful joints.  Consequently, service connection for a chronic disability manifested by joint pain on the basis that such became manifest in service and persisted is not warranted.  As arthritis was not manifest in service or the first post-service year there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).  Additionally, as the symptoms were not first manifested in service, service connection on the basis of continuity of symptomatology (symptoms manifest in service which have persisted) is likewise not warranted.  Hence, to establish service connection for a disability manifested by joint pains on a direct basis the Veteran must show by competent evidence that such is otherwise related to his active service.  

In this regard, the only competent (medical) evidence of record regarding a nexus between the Veteran's current disabilities (claimed as a disability manifested by joint pain) and his active service, the opinion of the November 2010 VA examiner, was to the effect that the skeletal disorder and diagnoses shown were attributed to known clinical diagnoses and not at least as likely as not related to in-service disease or injury including the injuries shown in service.  He noted that after reviewing all medical evidence in the claims file the more likely etiology for the Veteran's conditions was that natural process of aging (and that medical literature showed that radiographic findings of DJD do not develop during a short period in service, but was a longstanding process).  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board it to be persuasive.  

While the Veteran is competent to report that he fell in a septic in service and has symptoms such as joint pain, his own assertions of a causal nexus between his events injuries and diseases in service and the remote diagnosis of specific disabilities including arthritis are not competent evidence in this matter, as those questions are clearly ones beyond lay observation.  A nexus between a current disability and remote service events is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Overall the medical evidence of record does not support the Veteran's claim by demonstrating that he has an undiagnosed illness or by showing of a nexus between the claimed disabilities and his service.  Given the nature of the medical questions posed the Board finds the opinion of the November 2010 VA examiner to be dispositive in the matter.

In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for a disorder manifested by pain in multiple joints (claimed as a skeletal disorder), to include degenerative joint disease (DJD) of both knees, shoulders, hands, and elbows, including as due to undiagnosed illness, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


